DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 36 set forth a “machine readable medium”. The specification details that the machine readable medium may include a propagated signal. ([0061]) Transitory forms of signal transmission do not fit within recognized categories of statutory subject matter. See MPEP 2106(l). Applicant is advised to amend the claim to recite the language “non-transitory machine readable medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 (and similarly 36 and 46) recites the limitation "the subset" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30, 31, 33-36, 40, 41, 43-46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Piekniewski et al. (U.S. Patent Publication 2013/0297539), hereinafter Piekniewski, in view of Ershov (U.S. Patent No. 7,496,548).
Regarding claim 26, Piekniewski shows
A computer device for context-based search with a spiking neural network, the computer device comprising circuitry to: (Fig. 11; [0185]; [0186])
receive, at a first set of nodes (i.e. neurons of a lower level of the neural network hierarchy/pre-synaptic units) of the spiking neural network, ([0007]; Fig. 1) a first one or more spike trains ([0075], lines 5-8; [0097], lines 1-3; [0066]; i.e. feed-forward sensory input as a pulse train/spike train) which indicate a first context (i.e. information about the external world/object feature of visual data/sound feature of auditory data) 
receive, at a second set of nodes (i.e. neurons of a upper level of the neural network hierarchy/post-synaptic units) of the spiking neural network, a second one or more spike trains (i.e. feed-forward sensory output from lower level/pre-synaptic neurons) from the first set of nodes, 
receive at the first node (i.e. neuron of upper level of the neural network) of the second set of nodes a signal (i.e. feedback signal/context signal) which indicates a second context (i.e. information about different aspect of external world/object) wherein one or more nodes of the second set of nodes exhibits a respective cyclical response (Fig. 4, 412/422/432; i.e. generation or not of post-synaptic pulse) based on the second one or more spike trains, (Fig. 4, 414/424/434) ([0082-0084]) wherein the subset includes the first node, (i.e. neuron of upper level of the neural network/post-synaptic neuron) wherein the signal (Fig. 4, 436; i.e. context signal 1) results in a perturbance (i.e. causes post-synaptic pulse) of the cyclical response by the first node; (Fig. 4, 432) and ([0087-0088])
signal, based on a change to the cyclical response by the first node, a selection wherein the change is based on the perturbance. ([0204-0207]; [0084]; [0087]; i.e. When a post-synaptic pulse is caused by the context signal, a selection of a particular object A over H may be selected.)
However, Piekniewski fails to show
the first context and the second context are of a context-based search
wherein each node of the second set of nodes corresponds to a respective entry of a repository, wherein a first node of the second set of nodes corresponds to a first entry of the repository;
signal a selection of the first entry as a result of the context-based search
Ershov shows
receive, at a first set of nodes (i.e. word neurons) of the neural network, (Fig. 3A) a first one or more inputs (i.e. user search query) which indicate a first context (i.e. type of document desired) of a context-based search; (Column 2, lines 27-28; Column 1, lines 56-60; Column 11, lines 29-36)
wherein each node of the second set of nodes (i.e. documents neurons) corresponds to a respective entry (i.e. document) of a repository, (i.e. storage of documents such as internet/hard drive/corporate network) (Column 1, line 61 – Column 2, line 7; Column 9, lines 29-30) wherein a first node (i.e. neuron associated with document discussing apple cider and other juices) of the second set of nodes corresponds to a first entry of the repository; (Fig. 3A; Column 5, lines 43-52; Column 11, lines 29-36; Column 9, lines 29-30)
receive at the first node (i.e. document neuron associated with apple cider and other juices) of the second set of nodes (i.e. document neurons) a signal (i.e. excitation level of sentence neuron) which indicates a second context (i.e. sentence in a document matches/more information about the type of document desired) of the context-based search (Column 11, lines 29-36; Fig. 3A)
signal, based on a change (i.e. excitation level changes to 1) to the cyclical response (i.e. excitation level of the document neuron) by the first node, a selection of the first entry (i.e. relevant document) as a result of the context-based search. (Column 5, lines 50-55; Column 7, lines 25-33) 
Ershov and Piekniewski are considered analogous art because they involve neural networks. Piekniewski shows a spiking neural network that may be used for a wide assortment of applications. ([0212]) Ershov shows that an application for a neural network is a document search. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piekniewski to incorporate the teachings of Ershov wherein the first context and the second context are of a context-based search, wherein each node of the second set of nodes corresponds to a respective entry of a repository, wherein a first node of the second set of nodes corresponds to a first entry of the repository, and signal a selection of the first entry as a result of the context-based search. Doing so takes advantage of neural network concepts and efficiently applies them to context-based searching of documents. (Ershov: Column 3, lines 4-7)

Regarding claim 30, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. Piekniewski in view of Ershov further shows
The computer device of claim 26, wherein the perturbance of the cyclical response by the first node includes at least one of: 
an addition of one or more signal spikes (i.e. post-synaptic output) to the cyclical response by the first node; (Piekniewski: [0084]; [0087]; Fig. 4, 432)
a temporary dampening of the cyclical response by the first node; 
a temporary inversion of the cyclical response by the first node; or 
a temporary magnification of the cyclical response by the first node.
 
Regarding claim 31, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. Piekniewski in view of Ershov further shows
The computer device of claim 26, wherein the one or more nodes of the second set of nodes (Piekniewski: Fig. 3, 302_3/302_2/302_1) further includes one or more other nodes, and wherein the change to the cyclical response by the first node includes a change relative to the respective one or more cyclical responses by the one or more other nodes.  (Piekniewski: [0077]; Fig. 3, 306_3; [0087]; i.e. A feedback/context signal may be sent laterally from one of the second set of nodes to another of the second set of nodes. A change in the pulses from the first node causes pulses on the feedback/context signal output from the first node to another of the second set of nodes. Thereby causing a change in the response by the another of the second set of nodes.)

Regarding claim 33, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. Piekniewski in view of Ershov further shows
The computer device of claim 26, wherein the change to the cyclical response by the first node includes an increase to a magnitude of the cyclical response by the first node.  (Piekniewski: Fig. 4, 432; [0087]; i.e. The neuron is moved passed the firing stage causing the magnitude of the post-synaptic pulse to increase from 0.) 

Regarding claim 34, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. Piekniewski in view of Ershov further shows
The computer device of claim 26, further comprising circuitry to identify an index value (i.e. neuron ID/number) based on the change to the cyclical response (i.e. output of 1 of document neuron) by the first node. (Ershov: Column 7, lines 25-33; Column 5, lines 32-35; Column 9, lines 29-30; Column 10, lines 1-8; i.e. The software keeps track of the neuron based on the neuron ID. Therefore, the software would identify the neuron ID associated with the document neuron of output value of 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piekniewski to incorporate the teachings of Ershov wherein further comprising circuitry to identify an index value based on the change to the cyclical response by the first node in order to provide the user with the appropriate documents.

 Regarding claim 35, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. Piekniewski in view of Ershov further shows
The computer device of claim 34, further comprising circuitry to perform a repository entry lookup based on the index value. (Ershov: Column 9, lines 29-30; Column 5, lines 32-35; Column 1, line 61 – Column 2, line 7; i.e. The software keeps track of the neuron based on the neuron ID. The neuron ID is associated with an indexed document. Therefore, the software would inherently do a lookup of the index based on the neuron ID to identify the appropriate document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piekniewski to incorporate the teachings of Ershov further comprising circuitry to perform a repository entry lookup based on the index value for the same reasons as detailed above in claim 34.

Regarding claim 36, this medium claim comprises limitations substantially the same as those detailed in claim 26 above and is accordingly rejected on the same basis.

Regarding claim 40, this medium claim comprises limitations substantially the same as those detailed in claim 30 above and is accordingly rejected on the same basis.

Regarding claim 41, this medium claim comprises limitations substantially the same as those detailed in claim 31 above and is accordingly rejected on the same basis.

Regarding claim 43, this medium claim comprises limitations substantially the same as those detailed in claim 33 above and is accordingly rejected on the same basis.

Regarding claim 44, this medium claim comprises limitations substantially the same as those detailed in claim 34 above and is accordingly rejected on the same basis.

Regarding claim 45, this medium claim comprises limitations substantially the same as those detailed in claim 35 above and is accordingly rejected on the same basis.

Regarding claim 46, this method claim comprises limitations substantially the same as those detailed in claim 26 above and is accordingly rejected on the same basis.

Regarding claim 50, this method claim comprises limitations substantially the same as those detailed in claim 30 above and is accordingly rejected on the same basis.

Claims 27, 37, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Piekniewski in view of Ershov as applied above, and further in view of Annapureddy et al. (U.S. Patent Publication 2015/0269481), hereinafter Annapureddy.
 Regarding claim 27, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. However, Piekniewski in view of Ershov fails to show
The computer device of claim 26, further comprising circuitry to send the signal to each of the one or more nodes of the second set of nodes.  
Annapureddy shows
further comprising circuitry to send the signal (i.e. motion vector estimate) to each of the one or more nodes of the second set of nodes. (i.e. postsynaptic neurons) ([0093])
Annapureddy and Piekniewski in view of Ershov are considered analogous art because they involve neural networks. Piekniewski shows that upper level neurons or postsynaptic neurons may receive a context signal. Annapureddy shows that all of the postsynaptic neurons may receive that signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piekniewski in view of Ershov to incorporate the teachings of Annapureddy wherein further comprising circuitry to send the signal to each of the one or more nodes of the second set of nodes. Doing so provides for reducing the amount of communication between layers. (Annapureddy: [0093], lines 11-13)

Regarding claim 37, this medium claim comprises limitations substantially the same as those detailed in claim 27 above and is accordingly rejected on the same basis.

Regarding claim 47, this method claim comprises limitations substantially the same as those detailed in claim 27 above and is accordingly rejected on the same basis.

Claims 29, 39, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Piekniewski in view of Ershov as applied above, and further in view of Lee et al. (European Patent Application EP2602749), hereinafter Lee.
Regarding claim 29, Piekniewski in view of Ershov shows all of the features with respect to claim 26 as outlined above. However, Piekniewski in view of Ershov fails to show
The computer device of claim 26, wherein, for each node of the subset, the node is coupled to one or more other nodes of the subset each by a respective inhibitor node.
Lee shows
wherein, for each node (i.e. excitatory neuron) of the subset, (i.e. Group x excitatory neurons) the node (Fig. 6, 611/621/631) is coupled to one or more other nodes (Fig. 6, 611/621/631) of the subset each by a respective inhibitor node. (Fig. 6, 641) (Fig. 6; [0071])
Lee and Piekniewski in view of Ershov are considered analogous art because they involve spiking neural networks. Piekniewski shows that nodes of a layer may spike based on a feed-forward stimulus and a feed-back connection. Lee shows that such nodes may also be connected with an inhibitor node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piekniewski in view of Ershov to incorporate the teachings of Lee wherein, for each node of the subset, the node is coupled to one or more other nodes of the subset each by a respective inhibitor node. Doing so provides that the network maintains an activated state. (Lee: [0070], lines 1-5)

Regarding claim 39, this medium claim comprises limitations substantially the same as those detailed in claim 29 above and is accordingly rejected on the same basis.

Regarding claim 49, this method claim comprises limitations substantially the same as those detailed in claim 29 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claims 28, 32, 38, 42, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the U.S.C. 101 rejections and U.S.C. 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rouat et al. (International Publication No. WO2006/000103) – Spiking Neural networks
Van der Made (U.S. Patent Publication 2018/0225562) – Using spiking neural networks to label data.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451